—Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered November 1, 2000, convicting defendant, after jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence clearly warranted the conclusion that defendant was a participant in the crime, whose role was to distract the victim while defendant’s companion picked the victim’s pocket.
The court properly exercised its discretion in receiving testimony from a well-qualified expert on pickpocketing techniques (see People v Right, 180 AD2d 430, lv denied 79 NY2d 952). Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Gonzalez, JJ.